Matthew C. Bernstein, Bar No. 199240        Gary A. Angel, CSB No. 70006
MBernstein@perkinscoie.com                  angelgary@aol.com
Evan S. Day, Bar No. 283896                 Frear Stephen Schmid, CSB No. 96089
EDay@perkinscoie.com
Ruchika Verma, Bar No. 311279               frearschmid@aol.com
RVerma@perkinscoie.com                      LAW OFFICE OF GARY A. ANGEL
PERKINS COIE LLP                            90 New Montgomery Street, Suite 600
11452 El Camino Real, Suite 300             San Francisco, CA 94105
San Diego, CA 92130-2594                    Telephone: 415.788.5935
Telephone: 858.720.5700                     Facsimile: 415.788.5958
Facsimile: 858.720.5799
                                            Attorneys for Plaintiff
Attorneys for Defendant
HTC AMERICA, INC.                           ELECTRONIC SCRIPTING PRODUCTS, INC.


                            UNITED STATES DISTRICT COURT

                          NORTHERN DISTRICT OF CALIFORNIA

                                  SAN FRANCISCO DIVISION


ELECTRONIC SCRIPTING PRODUCTS, INC.,              Case No. 3:17-cv-05806-RS

                     Plaintiff,                   JOINT LETTER REGARDING
                                                  HTC AMERICA, INC.’S REQUEST
       v.                                         FOR LEAVE TO AMEND
                                                  INVALIDITY CONTENTIONS
HTC AMERICA, INC.,

                     Defendant.
June 3, 2021

VIA ECF

The Honorable Robert M. Illman
United States Magistrate Judge for the Northern District of California
Eureka-McKinleyville Courthouse
3140 Boeing Avenue
McKinleyville, CA 95519

Re: Electronic Scripting Products, Inc. v. HTC America, Inc., Case No. 18-cv-5806-RS

Your Honor:

       Pursuant to Paragraph 3 of the Court’s Case Management Scheduling Order (Dkt. No. 53,
as amended by Dkt. Nos. 75 and 117), Defendant HTC America, Inc. (“HTCA”) and Plaintiff
Electronic Scripting Products, Inc. (“ESPI”) jointly submit this letter to address the parties’
dispute concerning HTCA’s opposed request for leave under Patent L.R. 3-6 to amend its Patent
L.R. 3-4 Invalidity Contentions to add an additional invalidity defense of improper inventorship
under 35 U.S.C. § 102(f).

       A.      HTCA’s Position:

        HTCA should be permitted to amend its invalidity contentions because it recently learned
through discovery that ESPI omitted its co-founder, Stewart R. Carl, as an inventor on the single
asserted patent. Specifically, HTCA learned through a recent (April 17) deposition of Mr. Carl
that among those at ESPI, Mr. Carl first contributed the concept of placing a photosensor (e.g., a
camera) on an object being tracked and using data from that sensor to calculate the position and
orientation of the objection, a concept which is essential to the remaining asserted patent claims.
HTCA promptly informed ESPI that it intended to move to amend its invalidity contentions.

       ESPI was founded in approximately 2003 in order to develop an electronic pen which
would track its position and orientation (collectively referred to as the “pose” of the pen) using a
camera (a “photodetector”) located “on-board” the object to detect reference points in the
environment (such as the edges of a piece of paper), from which the position and orientation of
the pen could be inferred. ESPI originally applied for a patent on this basic concept in January
2004, which issued in 2013 as U.S. Pat. No. 8,542,219 (Ex. 1), naming Mr. Carl and three others
as inventors. Over the course of several years and several continuation-in-part applications
adding additional material to the claims and specification, ESPI’s original electronic pen patent
evolved into the currently asserted U.S. Patent No. 9,235,934 (“’934 Patent”) (Ex. 2), which
claims a “wearable article” with a photodetector located on the object, and does not name
Mr. Carl as a co-inventor.

        Early in this case, ESPI argued in response to a motion under 35 U.S.C. § 101 that “[t]he
core concept included in the subject patents is the unconventional use of ‘on-board’
photodetectors (rather than off-board photodetectors) to capture and track absolute 3D
position(s) and orientation(s) of the worn or manipulated physical object(s).” D.I. 44 at 5.
However, when HTCA recently deposed Mr. Carl, Mr. Carl testified that he (and not the other
inventors listed on the ’934 Patent) developed this “core concept.” Ex. 3 (Carl Dep. Tr.) at 21:1-
10, 21:17-22, 65:1-4. While ESPI’s previous interrogatory responses cited to certain portions of


                                                 1
the ’219 patent as support for the alleged conception and priority of the ’934 Patent claims,
Mr. Carl testified that he conceived the concepts embodied in those passages. Ex. 4 (ESPI
Response to HTCA Interrogatories) at 11-12 (citing ’219 Patent at 3:42-55); Ex. 3 at 65:1-4,
66:15-18.

        A patent is invalid under 35 U.S.C. § 102(f) (pre-America Invents Act) “if more or less
than the true inventors are named.” See Trovan, Ltd. v. Sokymat SA, Irori, 299 F.3d 1292, 1301
(Fed. Cir. 2002). A joint inventor need not contribute equally or to every element of an asserted
claim, but must be named as an inventor if he contributed “an essential feature of the claimed
invention.” In re VerHoef, 888 F.3d 1362, 1366 (Fed. Cir. 2018), as amended (May 7, 2018)
(affirming USPTO rejection of claim for failure to identify joint inventor who conceived
essential element). Here, ESPI may not like or agree with Mr. Carl’s testimony that he
developed the concept of an “on-board” photodetector to track position and orientation of an
object. However, ESPI’s own description of the ideas contributed by Mr. Carl as the “core
concept” of the alleged invention, and ESPI’s reliance in interrogatory responses on the portions
of the ’219 Patent that reflect Mr. Carl’s contributions as priority support for the asserted claims
of the ’934 Patent, all confirm that these concepts are essential features of the claimed invention.
Therefore, Mr. Carl’s testimony (particularly in light of ESPI’s statements) supports a defense of
invalidity due to improper inventorship under § 102(f).

        Patent L.R. 3-6 allows Invalidity Contentions to be amended by order of the Court upon a
timely showing of good cause. Non-exhaustive examples of circumstances that may show good
cause include “recent discovery of material, prior art despite earlier diligent search” and “recent
discovery of nonpublic information about the Accused Instrumentality.” Both examples are
analogous to the situation here, where HTCA learned that Mr. Carl was an unnamed inventor
from non-public information learned for the first time at a deposition. Indeed, courts with
similar local rules to this District have granted motions to amend invalidity contentions under
highly similar circumstances when a defendant learned of an inventorship defense through
depositions. See, e.g. In re Certain Consol. Roflumilast Cases, No. CV 15-3375 (FLW), 2017
WL 3816542, at *1–2 (D.N.J. Aug. 31, 2017), Allergan, Inc. v. Teva Pharms. USA, Inc., No.
2:15-CV-1455-WCB, 2017 WL 1512334, at *2-5 (E.D. Tex. Apr. 27, 2017), Semcon IP Inc. v.
ZTE Corp. et al., No. 2:16-cv-00437-JRG-RSP, slip op. at 1 (E.D.Tex. Nov. 8, 2017).

        HTCA diligently moved for leave to amend its contentions after discovering Mr. Carl’s
inventorship during the deposition on April 17. HTCA informed ESPI of its intent to amend just
over a week after receiving Mr. Carl’s deposition transcript, provided ESPI with draft amended
contentions (Ex. 4 at 18-21), and completed the required meet-and-confer process before filing
this joint discovery letter. Good cause for the amendment therefore exists because HTCA moved
diligently to amend after learning the new information in Mr. Carl’s deposition. See, e.g.
Illumina Inc. v. BGI Genomics Co., No. 20-CV-01465-WHO, 2021 WL 1022865, at *2 (N.D.
Cal. Mar. 17, 2021), citing O2 Micro Int'l Ltd. v. Monolithic Power Sys., Inc., 467 F.3d 1355,
1365-66 (Fed. Cir. 2006) (“The [Patent Local] rules thus seek to balance the right to develop new
information in discovery with the need for certainty as to the legal theories”).

       Nor will ESPI be prejudiced by the amendment. The information concerning Mr. Carl’s
inventorship concerns his time at ESPI, of which ESPI is well aware. Mr. Carl is the only
witness who has been deposed so far in this case; ESPI’s counsel attended his deposition and had


                                                 2
the opportunity to question him. HTCA’s proposed amendment therefore will not impose any
undue burden on ESPI, nor will it delay the case schedule, which currently sets fact discovery to
close on August 13, 2021. D.I. 117 at 1. Therefore, good cause exists for the court to grant
HTCA leave to serve the proposed amended invalidity contentions attached as Ex. 4.

        ESPI’s reasons for not allowing amendment are meritless. ESPI does not dispute the
central facts that (1) ESPI itself characterized the use of the “on board” photodetector to
determine position as an essential element of the claimed invention, and (2) Mr. Carl testified
that he conceived that feature. Rather, ESPI repeatedly emphasizes the burden of proof on the
defense. But the question presented by this motion is merely whether HTCA may amend its
contentions; whether ESPI disputes those contentions or whether HTCA will ultimately prevail
on those contentions after discovery is irrelevant for this motion. See, e.g. The Bd. of Trustees of
Leland Stanford Junior Univ. v. Roche Molecular Sys., Inc., No. C 05-04158 MHP, 2008 WL
624771, at *4 (N.D. Cal. Mar. 4, 2008) (“the good cause requirement does not require the court
to analyze the strength of [proposed amended] contentions”); Golden Hour Data Sys., Inc. v.
Health Servs. Integration, Inc., No. C 06-7477 SI, 2008 WL 2622794, at *3 (N.D. Cal. July 1,
2008) (“[w]hether [Defendant] is ultimately able to provide the requisite clear and convincing
evidence to prove its allegations of inequitable conduct is a question for another day”).

       For example, whether Mr. Carl collaborated with the named inventors or whether his
testimony is corroborated are issues that go to whether the burden of proof has been met after
discovery. But there is ample evidence already on both points (which is discussed in HTCA’s
proposed amended contentions), including ESPI’s own reliance on Mr. Carl’s work (including
the ’219 Patent, which names Mr. Carl as a joint inventor) in its discovery responses. See
generally Ex. 4 at 19.

       ESPI’s claim construction arguments also fail. The Court has already issued a Markman
order applying the plain and ordinary meaning of all claim terms (D.I. 113), and there was never
any dispute about whether the features contributed by Mr. Carl (e.g., placing a photodetector on
board a tracked object) were claim requirements in the first place. See generally D.I. 85-1. And
ESPI now identifies no claim construction issue with any bearing on whether Mr. Carl’s
contributions are embodied in the asserted claims.

         As for ESPI’s diligence argument, whether HTCA “knew of Mr. Carl” and his
involvement in other ESPI patents earlier, as ESPI argues, is irrelevant because HTCA learned
that Mr. Carl conceived of elements of the asserted claims of the ’934 Patent when Mr. Carl
testified to that effect at his deposition. See, e.g. Roche Molecular Sys., 2008 WL 624771, at *7
(“[d]espite the availability of [] documentary evidence, it was reasonable… for [Defendant] to
wait until after obtaining corroborating deposition testimony before attempting to amend its
answer”). Helsinn Healthcare S.A. v. Dr. Reddy's Lab'ys Ltd., No. CIV.A. 11-3962 MLC, 2013
WL 3336859, at *4 (D.N.J. July 2, 2013) (“That pieces of the puzzle might have been revealed at
earlier times does not mean that a complete picture was likewise available”).




                                                 3
       B.      ESPI’s Position:

ESPI in the meet and confer leading up to this letter repeatedly advised HTC that it had no good
faith basis for leave to amend. As addressed below, HTC continues to lack any good faith basis
to amend its disclosure.

The subject ‘934 patent is a Continuation in Part (CIP) under 35 U.S.C. § 120. A CIP
application under 35 U.S.C. § 120 is the proper means to introduce new patentable matter. Here,
HTC submits no good faith basis, i. e. a prima facie case whereby Mr Carl can conceivably be
asserted as a co-inventor or that he in any way contributed to the new patentable matter set forth
in the “934’s claims.

The non joinder of an actual inventor must be proven by clear and convincing evidence. A patent
is presumed valid, and the burden of persuasion to the contrary is and remains on the party
asserting invalidity. W.L. Gore & Assoc., Inc. v. Garlock, Inc., 721 F.2d 1540, 1553,
(Fed.Cir.1983), cert. denied, --- U.S. ----, 105 S.Ct. 172, 83 L.Ed.2d 107 (1984). In addition, the
party asserting invalidity also bears the initial procedural burden of going forward to establish a
legally sufficient prima facie case of invalidity” Ralston Purina Co v. Far-mar Co,.Inc(Fed Circ
1985) 772 F,2d 1570 .To meet this burden, mere testimony of the ostensible unnamed inventor
is not sufficient, but requires corroborating evidence, none of which HTC submits.

" The inventors as named in an issued patent are presumed to be correct." Hess v. Advanced
Cardiovascular Sys., Inc., 106 F.3d 976, 980 (Fed. Cir. 1997). A party alleging misjoinder or
non-joinder of inventors must meet the heavy burden of proving its case by clear and convincing
evidence, see id. (citing Garrett Corp. v. United States, 190 Ct. Cl. 858, 422 F.2d 874, 880
(1970)), and must provide evidence to corroborate the alleged joint inventor's conception, see
Ethicon, Inc. v. United States Surgical Corp., 135 F.3d 1456, 1461 (Fed. Cir. 1998) (holding that
"an alleged co-inventor must supply evidence to corroborate his testimony" of conception),
There is no showing that the testimony of Mr. Carl is relevant to the new matter in the subject
CIP patent. Moreover, HTC submits nothing regarding any corroboration in its motion, much
less any evidence to remotely suggest it can in good faith hope to submit evidence to meet the
clear and convincing burden of proof.

For the alleged joint inventor to be listed on a patent, it must be demonstrated that his/her labors
were co-joined with the efforts of the named inventors. Joint inventorship can only arise when
collaboration or concerted effort occurs, i.e. when the inventors have some open line of
communication during or in temporal proximity to their inventive efforts. For persons to be joint
inventors there must be some element of joint behavior, such as collaboration or working under
common direction, one inventor seeing a relevant report and building upon it or hearing another's
suggestion at a meeting. Joint inventorship requires at least some quantum of collaboration or
connection. Kimberly-Clark Corp. v. Procter & Gamble Distrib. Co., 973 F.2d 911, 917 (Fed.
Cir. 1992). HTC submits nothing regarding any collaboration in its motion.

Ultimately, inventorship is a legal conclusion premised on underlying factual findings, and one
that depends on claim construction. In re VerHoef, 888 F.3d 1362, 1365 (Fed. Cir. 2018);
Trovan, Ltd. v. Sokymat SA, 299 F.3d 1292, 1302 (Fed. Cir. 2002). Inventorship is a claim-by-
claim question. Trovan at 1302 Accordingly, who should be listed on the face of a patent may


                                                 4
vary depending on what, exactly, is claimed and what, exactly, a court determines the claim
scope to be. Thus, inventorship analysis begins as a first step with construction of the asserted
claim. The legal scope of the claim must be known before the alleged contribution of the alleged
co-inventor can be compared to the claim to determine if the correct inventors were named.
HTC submits nothing regarding any claim construction in its motion.

In sum, the motion does not even attempt to meet the foregoing requisite legal standard to
establish a good faith basis to assert Mr Carl is a co-inventor. Thus, the motion must be denied.

In addition, the subject motion is untimely. HTC knew of Mr Carl, and his claimed invention
from the inception of this litigation ( if not before) in November 2017. His recent testimony
presented nothing new. Thus, HTC did not proceed diligently in seeking to amend its disclosure.
Thus, the motion must be denied.

In addition, ESPI expressly denies and objects to the statements attributed to Mr. Carl and/or
conclusions of inferences HTC draws from his statements.

After ESPI submitted its position as set forth above, HTC amended its position trying to salvage
its complete failure to demonstrate any good faith basis for the motion. The elephant in the room
is HTC has not indicated one bit of new matter that Mr. Carl contributed to the subject CIP
patent, nor has Mr. Carl ever claimed any such contribution, much less provided any testimony
or corroborating evidence thereof. Thus, he is not and cannot be a co-inventor. Mr. Carl’s
testimony about his invention, which was patented over 15 years ago, is not new matter in the
subject patent and no one, including HTC, has asserted it is. Further, all the other elements
necessary for any possible co-inventor contention are manifestly and conspicuously missing
from this motion and Carl’s deposition testimony submitted by HTC. Per HTC’s proposed
amended submission, Mr. Carl left any active role at ESPI in 2004 and disassociated himself
from his remaining connection with ESPI as a member of the board of directors in 2007, years
before the filing of the subject CIP application on Nov. 24 ,2014. So there is no way that Mr.
Carl collaborated with the named inventors in the new matter in the ‘934 patent and it is simply
bad faith for HTC to contend otherwise. As HTC well knows, Mr. Carl did not testify about
inventorship in the subject “934 patent, he did not assert any claim as inventor therein, and he
did not produce any documentation that would support HTC’s fictitious assertion that Mr. Carl
was a co-inventor. Thus, in sum, HTC does not and cannot identify one bit of new matter that
Mr. Carl contributed to the CIP ‘934 patent. HTC cannot do so because such does not exist.
Likewise, logically missing is any necessary corroboration, since one cannot corroborate a non-
extant predicate, i.e., any evidence of co-inventorship by Mr. Carl. Because HTC cannot assert
an invalidity contention for which there is no factual or legal basis, leave to amend must be
denied.




                                                 5
DATED: June 3, 2021


PERKINS COIE LLP                                 LAW OFFICE OF GARY A. ANGEL

By: /s/ Evan S. Day                              By: /s/ Frear Stephen Schmid
    Matthew C. Bernstein, Bar No. 199240             Gary A. Angel, CSB No. 70006
    MBernstein@perkinscoie.com                       angelgary@aol.com
    Evan S. Day, Bar No. 283896                      Frear Stephen Schmid, CSB No. 96089
    EDay@perkinscoie.com                             frearschmid@aol.com
    Ruchika Verma, Bar No. 311279                    LAW OFFICE OF GARY A. ANGEL
    RVerma@perkinscoie.com                           90 New Montgomery Street, Suite 600
    PERKINS COIE LLP                                 San Francisco, CA 94105
    11452 El Camino Real, Suite 300                  Telephone: 415.788.5935
    San Diego, CA 92130-2594                         Facsimile: 415.788.5958
    Telephone: 858.720.5700
    Facsimile: 858.720.5799                      Attorneys for Plaintiff
                                                 ELECTRONIC SCRIPTING PRODUCTS, INC.
Attorneys for Defendant
HTC AMERICA, INC.

                                        ATTESTATION
       Pursuant to Civil Local Rule 5-1(1), I attest that the concurrence in the filing of this

document has been obtained from each of the other signatories.



DATED: June 3, 2021

                                              By: /s/ Evan S. Day

                                              Attorneys for Defendant
                                              HTC AMERICA, INC.




                                                 6
